Supreme Court of Florida
                                  ____________

                                  No. SC13-888
                                  ____________


     IN RE: AMENDMENTS TO THE FLORIDA PROBATE RULES.

                                 [May 22, 2014]

PER CURIAM.

      Before the Court are proposed amendments to the Florida Probate Rules.

See Fla. R. Jud. Admin. 2.140(f). The proposals were approved by the Board of

Governors of The Florida Bar and are intended to conform the Florida Probate

Rules to Florida Rule of Judicial Administration 2.425 (Minimization of the Filing

of Sensitive Information). After considering the comment concerning the

proposals filed with the Court, and the response of the Probate Rules Committee

(Committee), we adopt the amendments as proposed by the Committee.1

      In In re Implementation of Committee on Privacy & Court Records

Recommendations, 78 So. 3d 1045 (Fla. 2011), the Court adopted new Florida

Rule of Judicial Administration 2.425, along with various amendments to other



      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
rules, in order to minimize the amount of unnecessary sensitive personal

information included in documents filed with the courts. The proposals we adopt

here are in response to the Court’s request in that opinion that the various rules

committees review their bodies of rules and forms and propose any amendments

needed to ensure consistency with the minimization amendments. Id. at 1055 n.31.

      As proposed by the Committee, we amend rules 5.120 (Administrator Ad

Litem and Guardian Ad Litem); 5.200 (Petition for Administration); 5.210

(Probate of Wills Without Administration); 5.385 (Determination of Beneficiaries

and Shares); 5.405 (Proceedings to Determine Protected Homestead Real

Property); 5.406 (Proceedings To Determine Exempt Property); 5.407

(Proceedings to Determine Family Allowance); 5.530 (Summary Administration);

5.550 (Petition to Determine Incapacity); 5.555 (Guardianships of Minors); 5.560

(Petition for Appointment of Guardian of an Incapacitated Person); 5.590

(Application for Appointment as Guardian; Disclosure Statement; Filing); 5.636

(Settlement of Minors’ Claims); and 5.646 (Standby Guardians). Consistent with

the requirements of rule 2.425, the amendments are intended to minimize the

amount of sensitive personal information required in documents filed with the

court in probate proceedings. The amendments include, among other things,

requiring a minor’s initials and year of birth instead of a minor’s name and date of




                                         -2-
birth, and adding committee notes explaining rule 2.425 exceptions for use of a

minor’s name and birth date. References to rule 2.425 also are added.

      Accordingly, we amend the Florida Probate Rules as reflected in the

appendix to this opinion. New language is underscored, and deleted language is

struck through. The committee notes are offered for explanation only and are not

adopted as an official part of the rules. The amendments shall become effective

immediately upon the release of this opinion.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – The Florida Probate Rules Committee

James Raymond George, Chair, Florida Probate Rules Committee, Fort
Lauderdale, Florida; John F. Harkness, Jr., Executive Director, and Heather Savage
Telfer, Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Henry P. Trawick, Jr., Sarasota, Florida,

      Responding with comments




                                        -3-
                                       APPENDIX



RULE 5.120.               ADMINISTRATOR AD LITEM AND GUARDIAN
                          AD LITEM

      (a)    [No Change]

       (b) Petition. The petition for appointment of a guardian ad litem shall
state to the best of petitioner’s information and belief:

             (1) the nameinitials and residence address of each minor, person
with a developmental disability, or incapacitated person and birth dateyear of birth
of each minor who has an interest in the proceedings;

             (2) – (5)    [No Change]

      (c) – (g)    [No Change]

                                 Committee Notes


      Rule History

      1977 Revision – 2012 Revision:          [No Change]

     2014 Revision: Amends subdivision (b)(1) to conform to Fla. R. Jud.
Admin. 2.425. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.



                                        -4-
RULE 5.200.               PETITION FOR ADMINISTRATION

      The petition for administration shall be verified by the petitioner and shall
contain:

      (a) – (b)    [No Change]

       (c) so far as is known, the names and addresses of the surviving spouse, if
any, and the beneficiaries and their relationship to the decedent and the dateyear of
birth of any beneficiaries who are minors;

      (d) – (j)    [No Change]

                                 Committee Notes


      Rule History

      1977 Revision – 2012 Revision:          [No Change]

      2014 Revision: Subdivision (c) amended to conform to Fla. R. Jud. Admin.
2.425. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.
      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. Prob. R. 5.180 Waiver and consent.
      Fla. Prob. R. 5.201 Notice of petition for administration.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.




                                        -5-
RULE 5.210.               PROBATE OF WILLS WITHOUT
                          ADMINISTRATION

      (a) Petition and Contents. A petition to admit a decedent’s will to
probate without administration shall be verified by the petitioner and shall contain:

             (1) – (2)    [No Change]

             (3) so far as is known, the names and addresses of the surviving
spouse, if any, and the beneficiaries and their relationships to the decedent, and the
date name and year of birth of any who are minors;

             (4) – (8)    [No Change]

      (b) – (d)     [No Change]

                                 Committee Notes


                                    [No Change]


      Rule History

      1975 Revision – 2011 Revision:           [No Change]

     2014 Revision: Subdivision (a)(3) amended to conform to Fla. R. Jud.
Admin. 2.425. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.015 General definitions.
      Fla. Prob. R. 5.020 Pleadings, verification; motions.
      Fla. Prob. R. 5.205(a)(7) Filing evidence of death.
      Fla. Prob. R. 5.215 Authenticated copy of will.
      Fla. Prob. R. 5.216 Will written in foreign language.


                                         -6-
      Fla. Prob. R. 5.230 Commission to prove will.
      Fla. Prob. R. 5.240 Notice of administration.
      Fla. Prob. R. 5.270 Revocation of probate.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.385.              DETERMINATION OF BENEFICIARIES AND
                         SHARES

      (a) – (c)    [No Change]

                                Committee Notes


                                    [No Change]


      Rule History

      1988 Revision – 2012 Revision:         [No Change]

       2014 Revision: Fla. R. Jud. Admin. 2.425(b)(6) provides an exception for
the full name of any minor “in any document or order affecting minor’s ownership
of real property.” Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.025 Adversary proceedings.
      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. Prob. R. 5.120 Administrator ad litem and guardian ad litem.
      Fla. Prob. R. 5.205(a)(5) Filing evidence of death.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.


                                       -7-
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.405.                 PROCEEDINGS TO DETERMINE PROTECTED
                            HOMESTEAD REAL PROPERTY

         (a)   [No Change]

         (b)   Contents. The petition shall be verified by the petitioner and shall
state:

               (1) – (2)    [No Change]

              (3) the name of the decedent’s surviving spouse and the names and
dates of birth of the decedent’sof surviving lineal descendants, and a statement as
to whether the decedent had any minor children as of the date of death. If so, they
should be identified with name and year of birth;

               (4) – (5)    [No Change]

       (c) Order. The court’s order on the petition shall describe the real
property and determine whether any of the real property constituted the protected
homestead of the decedent. If the court determines that any of the real property was
the protected homestead of the decedent, the order shall identify by name the
person or persons entitled to the protected homestead real property and define the
interest of each.

                                   Committee Notes


                                      [No Change]


         Rule History

         1984 Revision – 2012 Revision:         [No Change]




                                          -8-
      2014 Revision: Amends subdivisions (b)(3) and (c) to conform to Fla. R.
Jud. Admin. 2.425. Committee notes revised.

      Constitutional Reference

      [No Change]

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.
      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. Prob. R. 5.205(a)(6) Filing evidence of death.
      Fla. Prob. R. 5.340 Inventory.
      Fla. Prob. R. 5.404 Notice of taking possession of protected homestead.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.406.              PROCEEDINGS TO DETERMINE EXEMPT
                         PROPERTY

      (a)   [No Change]

      (b)   Contents. The petition shall be verified by the petitioner and shall:

           (1) describe the property and the basis on which it is claimed as
exempt property; and

              (2) state the name and address of the decedent’s surviving spouse
or, if none, the names and addresses of decedent’s children entitled by law to the
exempt property and the datesyear of birth of those who are minors.



                                        -9-
      (c)   [No Change]

                                  Committee Notes


                                    [No Change]


      Rule History

      1984 Revision – 2012 Revision:            [No Change]

     2014 Revision: Subdivision (b)(2) amended to conform to Fla. R. Jud.
Admin. 2.425 and provide the year of birth of a minor. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.
      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. Prob. R. 5.042 Time.
      Fla. Prob. R. 5.420 Disposition of personal property without administration.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.407.              PROCEEDINGS TO DETERMINE FAMILY
                         ALLOWANCE

      (a)   [No Change]

      (b)   Contents. The petition shall be verified by the petitioner and shall:




                                       - 10 -
              (1) state the names and addresses of the decedent’s surviving
spouse and the decedent’s adult lineal heirs and the initials, address, and year of
birth of the decedents’ lineal heirs who are minors and who were being supported
by the decedent or who were entitled to be supported by the decedent at the time of
the decedent’s death, stating the dates of birth of those who are minors; and

             (2) for each person for whom an allowance is sought, state the
adult person’s name, or minor child’s initials, and relationship to the decedent, the
basis on which the allowance is claimed, and the amount sought.

      (c)    [No Change]

                                 Committee Notes


      Rule History

      2003 Revision -2012 Revision:              [No Change]

      2014 Revision: Subdivisions (b)(1) and (b)(2) are amended to conform to
Fla. R. Jud. Admin. 2.425. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.
      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.530.               SUMMARY ADMINISTRATION

      (a)    Petition. The petition must be verified as required by law and must
contain:

                                        - 11 -
           (1) a statement of the interest of each petitioner, each petitioner’s
name and address, and the name and office address of each petitioner’s attorney;

             (2) the name and last known address of the decedent, last 4 digits
of the decedent’s social security number, date and place of death of the decedent,
and state and county of the decedent’s domicile;

             (3) so far as is known, the names and addresses of the surviving
spouse, if any, and the beneficiaries and their relationship to the decedent and the
dateyear of birth of any who are minors;

             (4) – (8)    [No Change]

             (9)   a statement either;

                   (A)    that all creditors’ claims are barred or

                 (B) that a diligent search and reasonable inquiry for any
known or reasonably ascertainable creditors has been made and one of the
following:

                          (i)    A statement that the estate is not indebted.

                           (ii) The name and address of each creditor, the nature
of the debt, the amount of the debt and whether the amount is estimated or exact,
and when the debt is due. If provision for payment of the debt has been made other
than for full payment in the proposed order of distribution, the following
information must be shown:

                                 (a)     The name of the person who will pay the
debt.

                                (b) The creditor’s written consent for
substitution or assumption of the debt by another person.

                                 (c)     The amount to be paid if the debt has been
compromised.

                                  (d) The terms for payment and any limitations
on the liability of the person paying the debt;.



                                         - 12 -
            (10) – (12) [No Change]

      (b) – (d)    [No Change]

                                Committee Notes


                                    [No Change]


      Rule History

      1977 Revision – 2013 Revision:            [No Change]

      2014 Revision: Subdivision (a)(3) amended to provide only the year of birth
of a minor to conform to Fla. R. Jud. Admin. 2.425. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.
      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.041 Service of pleadings and documents.
      Fla. Prob. R. 5.205(a)(3) Filing evidence of death.
      Fla. R. Jud. Admin. 2.420 Public access to judicial branch records.
      Fla. R. Jud. Admin. 2.425 Minimization of the filing of sensitive
information.
      Fla. R. Jud. Admin. 2.516 Service of pleadings and documents.


RULE 5.550.              PETITION TO DETERMINE INCAPACITY

       (a) Contents. The petition to determine incapacity shall be verified by the
petitioner and shall state:

            (1) – (6)    [No Change]


                                       - 13 -
             (7) the names, relationships, and addresses of the next of kin of the
alleged incapacitated person, specifying the datesyear of birth of any who are
minors, to the extent known to the petitioner.

      (b) –(d)     [No Change]

                                Committee Notes


      Rule History

      1980 Revision – 2006 Revision:               [No Change]

     2014 Revision: Amends subdivision (a)(7) to conform with Fla. R. Jud.
Admin. 2.425. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.
      Fla. Prob. R. 5.040(a)(3) Notice.
      Fla. Prob. R. 5.800(a) Application of revised chapter 744 to existing
guardianships.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.555.              GUARDIANSHIPS OF MINORS

      (a) – (f)    [No Change]

                                Committee Notes


                                   [No Change]




                                          - 14 -
      Rule History

      1991 Revision – 2006 Revision:             [No Change]

       2014 Revision: Fla. R. Jud. Admin. 2.425(b)(4) – (5) provides exceptions for
using the birth date of any minor “whenever the birth date is necessary for the
court to establish or maintain subject matter jurisdiction,” as well as using the full
name in situations in which the “name of the minor in any order relating to parental
responsibility, time-sharing, or child support.” Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.541 Recording of hearings.
      Fla. Prob. R. 5.560 Petition for appointment of guardian of an incapacitated
person.
      Fla. Prob. R. 5.620 Inventory.
      Fla. Prob. R. 5.636 Settlement of minors’ claims.
      Fla. Prob. R. 5.690 Initial guardianship report.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.560.               PETITION FOR APPOINTMENT OF GUARDIAN
                          OF AN INCAPACITATED PERSON

      (a) – (c)    [No Change]

                                 Committee Notes


      Rule History

      1975 Revision – 2006 Revision:             [No Change]


                                        - 15 -
       2014 Revision: Fla. R. Jud. Admin. 2.425(b)(4) – (5) provides exceptions for
using the birth date of any minor “whenever the birth date is necessary for the
court to establish or maintain subject matter jurisdiction,” as well as using the full
name in situations in which the “name of the minor in any order relating to parental
responsibility, time-sharing, or child support.” Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. Prob. R. 5.020 Pleadings; verification; motions.
      Fla. Prob. R. 5.040 Notice.
      Fla. Prob. R. 5.550 Petition to determine incapacity.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.590.               APPLICATION FOR APPOINTMENT AS
                          GUARDIAN; DISCLOSURE STATEMENT;
                          FILING

      (a)    Individual Applicants.

             (1)   The application for appointment shall contain:

                   (A)    the applicant’s qualifications to serve as a guardian; and

                    (B) the names of all wards who are adults and the initials of
any ward who is a minor for whom the applicant is then acting as guardian, the
court file number and circuit court in which each case is pending, and a statement
as to whether the applicant is acting as a limited or plenary guardian of the person
or property, or both, of each ward.

             (2)   [No Change]

      (b)    Nonprofit Corporate Guardians.

             (1)   [No Change]

                                        - 16 -
            (2)    A disclosure statement shall contain:

                   (A)   the corporation’s qualifications to serve as a guardian;
and

                   (B) the names of all wards who are adults and the initials of
any ward who is a minor for whom the corporation is then acting as guardian, the
court file number and circuit court in which each case is pending, and a statement
as to whether the corporation is acting as a limited or plenary guardian of the
person or property, or both, of each ward.

            (3)    [No Change]

      (c) – (d)    [No Change]

                                 Committee Notes


      Rule History

      1988 Revision – 2008 Revision:            [No Change]

      2014 Revision: Amends subdivisions (a)(1)(B) and (b)(1)(B) to conform to
Fla. R. Jud. Admin. 2.425. Creates a rule reference. Committee notes revised.

      Statutory References

      [No Change]

      Rule References

      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.



RULE 5.636.              SETTLEMENT OF MINORS’ CLAIMS

      (a)   [No Change]

      (b)   Petition. The petition for approval of a settlement shall contain:



                                       - 17 -
                 (1)   the nameinitials, residence address, and datethe year of birth of
the minor;

                 (2)   the name and address of any guardian appointed for the minor;

            (3) the name and residence address of the natural guardians or other
persons having legal custody of the minor;

            (4) a statement disclosing the interests of any natural or court-
appointed guardian whose interest may be in conflict with that of the minor;

                 (5)   a description of the cause of action in which the minor’s interest
arises;

                 (6)   a summary of the terms of the proposed settlement; and

            (7) copies of all agreements, releases, or other documents to be
executed on behalf of the minor.

          (c) – (f)    [No Change]

                                      Committee Notes


                                        [No Change]


          Rule History

          1992 Revision – 2006 Revision:            [No Change]

     2014 Revision: Amends subdivision (b)(1) to conform to Fla. R. Jud.
Admin. 2.425. Committee notes revised.

          Statutory References

          [No Change]

          Rule References

          Fla. Prob. R. 5.040 Notice.
          Fla. Prob. R. 5.042 Time.

                                           - 18 -
      Fla. Prob. R. 5.120 Administrator ad litem and guardian ad litem.
      Fla. Prob. R. 5.610 Execution by guardian.
      Fla. Prob. R. 5.630 Petition for approval of acts.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.


RULE 5.646.               STANDBY GUARDIANS

      (a) – (b)    [No Change]

      (c)    Petition for Confirmation.

             (1) Contents. A standby guardian, not later than 20 days after the
assumption of duties as guardian, shall petition for confirmation of appointment.
The petition shall be verified by the petitioner and shall state:

                   (A)    the petitioner’s residence and post office address;

                    (B) the name, age, and residence and post office address of
the adult incapacitated person or initials, year of birth, and residence address of
minor;

                   (C) –(H)      [No Change]

             (2)   [No Change]

                                 Committee Notes


                                    [No Change]


      Rule History

      2006 Revision – 2008 Revision:             [No Change]

     2014 Revision: Subdivision (c)(1)(B) amended to conform to Fla. R. Jud.
Admin. 2.425. Committee notes revised.



                                        - 19 -
      Statutory Reference

      [No Change]

      Rule References

      Fla. Prob. R. 5.590 Application for appointment as guardian; disclosure
statement; filing.
      Fla. Prob. R. 5.600 Oath.
      Fla. R. Jud. Admin. 2.425 Minimization of the Filing of Sensitive
Information.




                                      - 20 -